                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0204-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JOAQUIN DOMINGUEZ,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to extend the
16   indictment deadline (Dkt. No. 19). Having thoroughly considered the motion (Dkt. No. 19),
17   Defendant’s waiver of speedy indictment (Dkt. No. 20), and the relevant record, the Court
18   hereby GRANTS the motion for the reasons explained herein.
19          It would be unreasonable to require the filing of an indictment within the period required
20   by statute because of the need to conduct further investigation, obtain discovery, and engage in
21   plea negotiations. Without an extension, the Government and Defendant would be denied the
22   reasonable time necessary for effective preparation and negotiation. Therefore, the Court finds
23   that the ends of justice served by granting a continuance outweigh the best interests of the public
24   and Defendant’s interest in a speedy indictment.
25          The Court therefore ORDERS that the date on or before an indictment must be filed is
26   EXTENDED from November 30, 2018 to January 25, 2019.


     ORDER
     CR18-0204-JCC
     PAGE - 1
 1          The Court further ORDERS that the period of delay from November 30, 2018 to January

 2   25, 2019 is excludable time pursuant to 18 U.S.C. § 3161(h)(7)(A) for the purpose of computing

 3   the time limitations imposed by the Speedy Trial Act.

 4          DATED this 14th day of November 2018.




                                                        A
 5

 6

 7
                                                        John C. Coughenour
 8                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0204-JCC
     PAGE - 2
